Order entered August 7, 2013




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-13-00255-CV

       CONSUMER SERVICE ALLIANCE OF TEXAS, INC. ET AL, Appellants

                                            V.

                         CITY OF DALLAS, TEXAS, Appellee

                    On Appeal from the 14th Judicial District Court
                                Dallas County, Texas
                         Trial Court Cause No. 11-08739-A

                                        ORDER
      The Court GRANTS appellants’ July 30, 2013 motion to extend time to file a reply brief.

We ORDER appellants to file their reply brief by MONDAY, AUGUST 26, 2013.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE